Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 9 recites “about 3.3 mol of lithium, about 0.7 mol to about 3.3 mol of the first metal; oxygen is about 1.7 moles to about 4.3 moles. Based on [0028] of the instant specification, “about will be interpreted to include one or more standard deviations or within and up to +/- 30% of the stated value.
Claim 13 recites “second metal is about 0.7 mol to about 1.3 mol; oxygen is about 1.7 mol to about 2.3 mol; Based on [0028] of the instant specification, “about will be interpreted to include one or more standard deviations or within and up to +/- 30% of the stated value.
Claim 20 recites, “lithium is about 1.7 mol to about 2.3 mol; third metal is about 0.7 mol to about 1.3 mol; oxygen is about 2.7 mol to about 3.3 mol; Based on [0028] of the instant specification, “about will be interpreted to include one or more standard deviations or within and up to +/- 30% of the stated value.
Claim 24 recites, “lithium is about 0.1 mol to about 1.3 mol; nickel is about 0.7 mol to about .99 mol; third metal is about 0.0005 mol to about 0.01 mol; fourth metal is about 0.01 mol to about 0.3 mol; oxygen is about 1.7 mol to about 2.3 mol; Based on [0028] of the instant 
Claim 25 recites, “M4 is about 70mol% to less than about 100 mol %; Based on [0028] of the instant specification, “about will be interpreted to include one or more standard deviations or within and up to +/- 30% of the stated value.
Claim 31 recites “about 10 weight %; Based on [0028] of the instant specification, “about will be interpreted to include one or more standard deviations or within and up to +/- 30% of the stated value.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 20, 24-25, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, Claims 9, 13, 20, 24-25, and 31  recite the term “about” to reference to numerical values. Based on [0028] of the instant specification, “about will be interpreted to include one or more standard deviations or within and up to +/- 30% of the stated value. This could also be interpreted to mean some values will fall below the “zero” value. If Applicant seeks to overcome this rejection, it is suggested to clarify the term “about.” In the claim interpretation 
In addition, claim 7 which depends off claim 6recites: “wherein a primary particle comprises the first layer or the third layer…wherein a concentration of the first metal in the first layer or the third layer is greater than the concentration of the first metal in the primary particle.” Claim 6 recites the “shell comprises a multi-layerd structure, wherein the first layer includes a first composition.” Claim 1 recites the primary particles are part of the core and the first layer is part of the shell. It is completely unclear what claim 7 is referring to when it recites : wherein a primary particle comprises the first layer or the third layer. Examiner will interpret this limitation to be the first layer of the shell has a greater concentration than the core. It is also noted, that claim 1 does not provide clarity what the first metal of the particles are, so Examiner will interpret the first metal of the particle of the core to be any of the metal that makes up the lithium nickel transition metal oxide.
Also, Claim 22 recites, the shell further includes a third composition including a third metal and Claim 23 recites the lithium nickel transition metal oxide [which corresponds to the core] is comprises a third metal. It is not clear if the third metal in the shell is the same as the third metal in the core. Examiner will interpret this as the shell can have a third metal and the core can also have a third metal that may be different than the shell. Applicant may overcome this rejection by simply clarifying what is meant by the “third metal,” i.e. the third metal is in the shell and which layer it is part of, or if the third metal is in particle form which is part of the core.
 

Response to Amendment
The amendment received December 16, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments, filed December 16, 2020, with respect to the rejection(s) of claims1-32 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection and are outlined below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-16; 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20130295450A1 (Kakeya).
.
Regarding claim 1,  Cho teaches a positive active material for a rechargeable lithium battery that includes: a core including a lithium metal composite oxide; and a shell including a lithium metal composite oxide having a layered structure and having a different composition from the core, a lithium metal composite oxide having a spinel structure, or a combination thereof, wherein the shell is positioned on the surface of the core, a method of preparing the same, and a rechargeable lithium battery including the same [abs]. Cho teaches a composite cathode active material comprising: a core comprising a plurality of primary particles [0077; 0205-Fig 7F]; and a shell disposed on the core [abs], wherein
a primary particle of the plurality of primary particles includes a lithium nickel transition metal oxide [0071-0074; i.e. Formula 1, M1- Lik1M1 1-x1-y1M2 x1M3 y1On1;  being nickel transition metal], 
and the shell includes a first composition [0066, 0072; represented by Formula 2, which is a layered structure and/or Formula 3, which is a spinel structure], wherein the first composition contains a first metal;
wherein the first metal comprises nickel and a metal of Groups 2, 4, 5, and 7 to 15 of the Periodic Table of Elements [M1 to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr, and specifically the M1 may be Ni, and the M2 and M3 may be Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr. More specifically, the M1 may be Ni, the M2 may be Co, and the M3 may be Mn, all of which fall within the scope of the instant claim]. 
wherein the first composition comprises a phase having a layered crystal structure and a phase having a spinel crystal structure [0070-0072].
Cho is silent with regard to the second metal and the second composition comprising a metal of Group 3 of the Periodic Table of the Elements 
0023; cerium]. With regard to the claimed “the first composition comprises a first phase and the second composition comprises a second phase that is distinguishable from the first phase”; It is noted, that since Kakeya teaches another type of metal that is (cerium dioxide) and is fluorite structure and a space group Fm3m structure [0064] it would be distinguishable from the first composition, as the first composition is a layered crystal structure and a spinel structure.
.  It is additionally noted, that since Cho teaches that the first metal could be Cobalt (Co), 
And Kakeya [0085] teaches that comparing the cobalt-cerium compound with the cobalt compounds including such various elements added, it can be said that the cobalt-cerium compound is peculiar in point of exhibiting extremely excellent values in both of the amount of reduction current and the specific resistance value [0085].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further incorporate the second metal taught by Kakeya.  The motivation for doing so would have been using Cerium exhibits extremely excellent values in both of the amount of reduction current and the specific resistance value. [0085-0086].

Regarding claim 3, modified Cho teaches the composite cathode active material of claim 2. Cho teaches a layered crystal structure belongs to a space group R-3m [0193], and wherein the spinel crystal structure belongs to a space group Fd-3m [0204].

Regarding claim 4, modified Cho teaches wherein the second composition comprises a phase having a fluorite crystal structure [please refer to the rejection in claim 1; Kakeya -0064]. 


Regarding claim 5, modified Cho teaches the said cathode active material would have the fluorite crystal structure belongs to a space group Fm-3m [please refer to the rejection in claim 1; Kakeya -0064]. The motivation for doing so would have been using Cerium, which is a  fluorite crystal structure  that exhibits extremely excellent values in both of the amount of reduction current and the specific resistance value. [0085-0086].
Regarding claim 6, modified Cho teaches wherein the shell comprises: a multi-layered structure comprising a first layer and a second layer, wherein the first layer includes a first composition, the second layer includes a second composition, and the second layer is located on the first layer. Cho teaches the first layer is Formula 3 taught above in claim 1, and the second layer is taught by Kakeya [0064]. It would have been obvious to have the second layer on the first layer as Kakeya teaches that the conductive auxiliary layer has two different compositions [corresponding to the first layer and second layer-0049]. Doing so would can achieve the effect of increasing the discharge capacity [0051] and using Cerium as the second metal in the second composition exhibits extremely excellent values in both of the amount of reduction current and the specific resistance value. [0085-0086].
Regarding claim 7, modified Cho teaches the cathode active material of claim 6. Please refer to the §112 rejection above to provide clarity on how the rejection of claim 7 was formulated. Cho teaches the primary particle to be nickel i.e. M2x1; molar ratio of x1 may be ≦x1<0.2 and the first metal of the first layer of the shell is M3y2= 0<y2<0.5; wherein M3 is defined in claim 1.
Therefore, Cho teaches the first layer and wherein a concentration of the first metal in the first layer is greater than a concentration of the first metal in the primary particle.

Regarding claim 8, Cho teaches the first metal comprises Co, Mg, Zr, Al, Mn, Si, Pd, Ti, Sn, Ir, Pt, Ru, Ca, Ba, V, Nb, Fe, Cu, Ag, Zn, B, Ga, Ge, Sb, Bi, or a combination thereof [0074].

Regarding claim 9, Cho teaches the first composition comprises the first metal and oxygen, or a composition comprising lithium, the first metal, and oxygen [0074-0078; Formula2- Lik2M1 1-x2-y2M2 x2M3 y2On2], wherein an amount of the lithium is 0 moles to about 3.3 moles of lithium, based on 1 mole of the first composition [Lik2 is 0.98≦k2≦1.35; 0081]  , an amount of the first metal is about 0.7 moles to about 3.3 moles of the first metal, based on 1 mole of the first composition [M1 to M3 can be Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr; wherein 0≦x2<0.2, 0<y2<0.5, 0<x2+y2<0.7, y2>y1, and 1.98≦n2≦2, and specifically, 1≦k2≦1.35, 0≦x2<0.15, 0<y2<0.45, 0<x2+y2<0.6, y2>y1; which fall within the claimed range]  , and an amount of the oxygen is about 1.7 moles to about 4.3 moles of oxygen, based on 1 mole of the first composition [On2 wherein n2=2; 0081].

Regarding claim 10, Cho teaches wherein the first composition is represented by Formula 1:
Formula 1--LiaM1bOc- wherein M1 is Co, Mg, Zr, Al, Mn, Si, Pd, Ti, Sn, Ir, Pt, Ru, Ca, Ba, V, Nb, Fe, Cu, Ag, Zn, B, Ga, Ge, Sb, Bi, or a combination thereof, and 0<a<3.1, 0.9<b<3.1, and 1.9<c<4.1 [please refer to claim 9 rejection].

Regarding claim 11, Cho teaches the first composition comprises LiAl02 [0074, 0078-0082; wherein M2 can be Al and O2 ].

Regarding claim 12, Cho teaches wherein an amount of the first composition or the first metal included in the shell is 10 parts by weight or less, based on 100 parts by weight of the lithium nickel transition metal oxide [0074, 0078-0082; the first metal can be M1 to M3; Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr (all of which correspond to the claimed limitation of the first metal]. Thus, Formula 1 of Cho is the lithium nickel transition metal oxide composition and Formula 2 is the composition of the first composition of the shell; 
Therefore, Lik2M1 1-x2-y2 M2 x2 M3 y2 On2  [Chemical Formula 2; shell]; 0.98≦k2≦1.35, 0≦x2<0.2, 0<y2<0.5, 0<x2+y2<0.7, y2>y1, and 1.98≦n2≦2, and specifically, 1≦k2≦1.35, 0≦x2<0.15, 0<y2<0.45, 0<x2+y2<0.6, y2>y1, and n2=2; where M2 and M3 can be 0, so M1 is the first metal that will have a value of 0.3 mol being the maximum. 
The Formula for the lithium nickel transi tion metal oxide is Cho’s formula 1: 
Lik1M1 1-x1-y1 M2 x1M3 y1On1 [Chemical Formula 1; core]; 
0.98≦k1≦1.35, 0≦x1<0.2, 0≦y1<0.3, 0<x1+y1<0.5, and 1.98≦n1≦2, and specifically, 1≦k1≦1.35, 0<x1<0.15, 0≦y1<0.25, 0<x1+y1<0.4, and n1=2.; where Li is 0.98-1.35; Ni is M1, which is 0.5 being the maximum value, which gives us a value that is higher than the value of the shell above, thus Cho teaches the recited limitation.


Regarding claim 13, as discussed above in claim 1, modified Cho teaches the second composition. Cho is silent in regards to wherein the second composition is a composition comprising the second metal and oxygen [0075], wherein an amount of the second metal is about 0.7 moles to about 1.3 moles, based on 1 mole of the second composition, and an amount of the oxygen is about 1.7 moles to about 2.3 moles, based on 1 mole of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further incorporate the second metal mol% taught by Kakeya.  The motivation for doing so would have been using Cerium exhibits extremely excellent values in both of the amount of reduction current and the specific resistance value. [0085-0086].

Regarding claim 14, as discussed above in claim Cho and Kakeya teach the second composition is represented by Formula 2: M2bOc; wherein in Formula 2, M2 is Ce, La, Sc, Y, Nd, Sm, Er, or a combination thereof, and
0.9<b<1.1 and 1.9<c<2.1 [please refer to the rejection of claim 13].

Regarding claim 15, Modified Cho teaches wherein the second composition comprises CeO2 [please refer to the rejection in claim 1; Kakeya -0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further incorporate CeO2 taught by Kakeya.  The motivation for doing so would have been using Cerium exhibits extremely excellent values in both of the amount of reduction current and the specific resistance value. [0085-0086].

Regarding claim 16, as discussed above in claim Cho and Kakeya teaches wherein an amount of the second composition or second metal included in the shell is 10 parts by weight or less, based on 100 parts by weight of the lithium nickel transition metal oxide [please refer to the rejection of the second composition i.e. CeO2 taught above in claim 13 and the rejection of claim 12 that addresses the value of the lithium nickel transition metal oxide].
Regarding claim 22, Cho teaches wherein the shell further includes a third composition including a third metal [represented by Formula 4, i.e M3 and M3 is can be Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr] [0027-0029].

Regarding claim 23, Cho teaches wherein the lithium nickel transition metal oxide is comprises a third metal [0072-0075; Formula 1; Lik1M1 1-x1-y1M2 x1M3 y1On1; 
M1 to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr, and specifically the M1 may be Ni, and the M2 and M3 may be Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr. More specifically, the M1 may be Ni, the M2 may be Co, and the M3 may be Mn.
Further, 0.98≦k1≦1.35, 0≦x1<0.2, 0≦y1<0.3, 0<x1+y1<0.5, and 1.98≦n1≦2, and specifically, 1≦k1≦1.35, 0<x1<0.15, 0≦y1<0.25, 0<x1+y1<0.4, and n1=2.

≦k1≦1.35, 0.98≦k1≦1.30, 0.98≦k1≦1.25, 0.98≦k1≦1.20, 0.98≦k1≦1.15, 0.98≦k1≦1.10, 0.98≦k1≦1.05, or 0.98≦k1≦1.02.

Regarding claim 24, as noted above in claim 23, Cho teaches wherein the lithium nickel transition metal oxide comprises lithium, nickel, a third metal, a fourth metal, and oxygen, and
an amount of the lithium is about 0.1 moles to about 1.3 moles, based on 1 mole of the lithium nickel transition metal oxide; Li= 0.98≦k1≦1.35 (falls within the claimed range)
an amount of the third metal is about 0.0005 moles to about 0.01 moles, based on 1 mole of the lithium nickel transition metal oxide; M2=0≦x1<0.2 (falls within the claimed range)
an amount of the fourth metal is about 0.01 moles to about 0.3 moles, based on 1 mole of the lithium nickel transition metal oxide, M3 0≦y1<0.3 ;(falls within the claimed range)and
an amount of the oxygen is about 1.7 to about 2.3 moles, based on 1 mole of the lithium nickel transition metal oxide; O=2 (falls within the claimed range)
the fourth metal is a metal that is different from lithium, nickel, and the third
metal [0072-75]. M1 to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr, thus teach the claimed recitations.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20130295450A1 (Kakeya) and in further view of US20110171530A1 (Esaki)
Regarding claim 17, Cho is silent with regard to the core comprises a grain boundary between primary particles of the plurality of primary particles, and the grain boundary comprises a third composition comprising a third metal. Esaki teaches a cathode active material according to the present invention is a cathode active material used in a nonaqueous secondary battery 


Regarding claim 18, as noted above in claim 17, Esaki teaches the claimed third composition to be LiaM3bOc. Esaki teaches the sub crystalline phase a monoclinic crystal structure 0043; monoclinic crystal]. In regards to the structure belonging to a C2/m, C12/c1, or C2/c space group; although Esaki does not specifically disclose in which the monoclinic structure belongs to, it would be obvious to one of ordinary skill in the art that it would be in one of the claimed groupings as it is an inherent feature of a monoclinic structure. It is also well known in the field of art that the monoclinic structure belongs to the C2/m, C12/c1, or C2/c space group, thus it is the Examiner’s position that Esaki inherently discloses that the monoclinic structure calls within the claimed space group. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third composition taught by Esaki, as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and manganese. The foregoing structure, by including manganese and the representative element in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn from the sub crystalline phase [0045-0046]

Regarding claim 19, as noted in claim 17, Esaki teaches the third metal is Mn  [0045-0046]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third metal, i.e. Mn, as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and manganese. The foregoing structure, by including manganese and the representative element in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn from the sub crystalline phase [0045-0046]


Regarding claim 20, as noted above in claim 17, Esaki teaches the third composition comprises lithium, the third metal, and oxygen Please refer to the explanation below in regards amount of the lithium is about 1.7 moles to about 2.3 moles, based on 1 mole of the third composition, an amount of the third metal is about 0.7 moles to about 1.3 moles, based on 1 mole of the third composition, and an amount of the oxygen is about 2.7 moles to about 3.3 moles, based on 1 mole of the third composition [0040-0042]. 
Li1-x M1 2-2x M2x M3 2x O4-y,
where M1 is at least one type of element of manganese or of manganese and a transition metal element, each of M2 and M3 are at least one type of element of a representative metal element or of a transition metal element,
x in the general formula A is preferably 0.01≦x≦0.20, is more preferably 0.01≦x≦0.10, is further preferably 0.02≦x≦0.10, is particularly preferably 0.03≦x≦0.10, is extremely preferably 0.05≦x≦0.10, and is most preferably 0.03≦x≦0.07 and it is preferable that 0≦y≦2.0, is further preferable that 0≦y≦1.0, and is particularly preferable that 0≦y≦0.5. Moreover, y is a value that satisfies electrical neutrality with x, and y can at times be 0.
Thus,as noted above, M1 is Mn, which upon calculation, falls within the claimed ranges; for example the range calculates to be 1.86-1.98, noted that the claimed value is +/- 30% of the recited range. The values of Li and O are clear that they fall within the recited ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third composition, as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and manganese. The foregoing structure, by including manganese and the representative element in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn from the sub crystalline phase [0045-0046]

Regarding claim 21, as noted above, Esaki teaches the third composition is represented by Formula 3:
LiaM3bOc; wherein in Formula 3, M3 is Mn; and 1.9<a<2.1, 0.9<b<1.1, and 2.9<a<3.1 [0041-0042]. Please refer to the rejection of claim 20 for detailed explanation of the recited Formula 3. It is further noted, the value of M3B,i.e. the Mn content falls outside of the claimed range, however it would have been obvious to one of ordinary skill in the art to optimize the mass% of Easaki and select a mass% in the claimed range. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

s 25-26, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20130295450A1 (Kakeya) and in further view of US20150380728A1 (Son)

Regarding claim 25, as noted above in claim 24, Cho is silent with respect to the exact Formula 4:
Formula 4-LiaM4O2- α X α
0.9<a<1.2 and 0≤α<2, M4 comprises nickel, a third metal, and a fourth metal, wherein the fourth metal is an element of Groups 2 to 13 of the Periodic Table and is different from nickel and the third metal, 
Son teaches LiaA1-bB′bD′2 (where 0.90≦a≦1.8, and 0≦b≦0.5); In the formulas above, A is at least one selected from nickel (Ni), cobalt (Co), and manganese (Mn); B′ is at least one selected from aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), chromium (Cr), iron (Fe), magnesium (Mg), strontium (Sr), vanadium (V), and a rare earth element; D′ is at least one selected from oxygen (O), fluorine (F), sulfur (S), and phosphorus (P); E is at least one selected from cobalt (Co), and manganese (Mn); F′ is at least one selected from fluorine (F), sulfur (S), and phosphorus (P); [0160-161]; it is noted, 2- α could be “0” per recited ranges, thus all values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].


Regarding claim 26, Cho and  Kakeya teaches the cathode material of claim 1. Modified Cho are silent in regards to the exact formula as recited below: lithium nickel transition metal oxide is represented by Formula 5:

wherein in Formula 5, 0.9<a<1.2, 0.7<b<1, 0<c<0.3, 0<d<0.3, 0<e<0.1, b+c+d+e=1, and 0<a<2,
M5, M6, and M7 are different from each other, and are each Co, Mn, Zr, Al, Re, V, Cr, Fe, B, Ru, Ti, Nb, Mo, Mg, or Pt, and X is F, S, or P. 

Son teaches active material composite including any of the composite and an electrochemically active material [0009; 0156]. Son teaches Formula 5 of the instant claim to be Formula 9 [0168]:
LixCo1-y-zNiyMzO2-aXa  Formula 9
In Formula 9, 0.9≦x≦1.6, 0≦y≦1, 0≦z≦1, 0≦a≦1, X may be at least one selected from oxygen (O), fluorine (F), sulfur (S), and phosphorous (P), and M may be at least one selected from Ni, Co, Mn, Cr, Zr, Nb, Cu, V, Ti, Zn, Al, Ga, Mg, and boron (B).
All values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].
Regarding claim 28, Cho and  Kakeya teaches the cathode material of claim 1. Modified Cho is silent with respect to the lithium nickel transition metal oxide is represented by Formula 8: aLi2Mn03*(1-a)LiM02-αXα ; 0<a<1 and 0<α<2,
M comprises Ni and Co, Mn, Zr, Al, Re, V, Cr, Fe, B, Ru, Ti, Nb, Mo, Mg, Pt, or a combination
thereof, and X is F, S, or P; 
Son teaches Formula 8 of the instant claim to be taught by Formula 10[0168]; i.e  LixMn2-yMyO4-aXa  Formula 10
≦x≦1.6, 0≦y≦1, 0≦z≦0.5, 0≦a≦1, X may be at least one selected from oxygen (O), fluorine (F), sulfur (S), and phosphorous (P), and M may be at least one selected from Ni, Co, Mn, Cr, Zr, Nb, Cu, V, Ti, Zn, Al, Ga, Mg, and boron (B).
All values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].


Regarding claim 29, modified Cho teaches the composite cathode active material of claim 1 [abs, full disclosure].
Regarding claim 32, modified Cho teaches the cathode of claim 29; an anode; and an electrolyte between the cathode and the anode [Cho-0006].


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20130295450A1 (Kakeya) and in further view of US20110171530A1 (Esaki) and in further view of US20150380728A1 (Son)

Regarding claim 27, Cho, Kakeya, and Esaki (herein after modified Cho) teaches the cathode material of claim 17. Modified Cho teaches is silent with respect to the Formula as claimed wherein the lithium nickel transition metal oxide is represented by : Formula 6- LiaNibCOcMnd M8e O2-aXa (please refer to the rejection of claim 26 to illustrate the rejection taught by modified Cho]. 
Son teaches Formulae 6 (as taught above),wherein

All values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].



Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20130295450A1 (Kakeya) and in further view of US20160204424A1 (Sawai)


Regarding claim 30, modified Cho teaches a cathode active material of claim 29, however is silent with respect to the cathode active material having an olivine structure. Sawai teaches positive electrode material is used to produce a positive electrode of a lithium secondary battery, the positive electrode material being a composite lithium material that includes a first lithium compound and a second lithium compound [abs]. Sawai teaches the lithium-containing phosphate compound may be of olivine-type [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further use the olivine type structure of Sawai. The motivation for doing so would have been that Sawai discloses the olivine-type material does not easily undergo deoxidation, and may significantly contribute to preventing thermal runaway of a battery, thereby improving the safety of the lithium secondary battery [0056].

Regarding claim 31, Cho and Kakeya in view of Sawai teach the cathode active material having an olivine structure [Sawai 0056].  Sawai teaches teaches an amount of the cathode active material having an olivine structure is less than or equal to about 10 weight percent, based on a total weight of the cathode active material [0016-Sawai discloses the value of the olivine would be =1 thus falls with the claimed ranges.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further use the olivine weight % of Sawai. The motivation for doing so would have been that Sawai discloses the olivine-type material does not easily undergo deoxidation, and may significantly contribute to preventing thermal runaway of a battery, thereby improving the safety of the lithium secondary battery [0056].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.G./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729